Name: Council Regulation (EC) No 1104/2003 of 26 May 2003 amending Regulation (EC) No 1766/92 with regard to the calculation of import duties on certain cereals
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product;  tariff policy
 Date Published: nan

 Important legal notice|32003R1104Council Regulation (EC) No 1104/2003 of 26 May 2003 amending Regulation (EC) No 1766/92 with regard to the calculation of import duties on certain cereals Official Journal L 158 , 27/06/2003 P. 0001 - 0002Council Regulation (EC) No 1104/2003of 26 May 2003amending Regulation (EC) No 1766/92 with regard to the calculation of import duties on certain cerealsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) For the purposes of calculating import duty, Article 10(2) of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(3) provides for a complementary, derogating mechanism for certain basic cereals.(2) This derogation has been abolished for average and poor quality wheat and for barley following the conclusion of the negotiations with the United States and Canada under Article XXVIII of the GATT, approved by Council Decisions 2003/253/EC(4) and 2003/254/EC(5) concerning the conclusion of Agreements in the form of an Exchange of Letters between the European Community, on the one hand, and Canada and the United States of America respectively, on the other hand.(3) Regulation (EEC) No 1766/92 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1In Article 10 of Regulation (EEC) No 1766/92, paragraphs 2, 3 and 4 shall be replaced by the following:"1. Notwithstanding paragraph 1, the import duty on products covered by CN codes 1001 10 00, 1001 90 91, ex 1001 90 99 (high quality common wheat), 1002, ex 1005 other than hybrid seed, and ex 1007 other than hybrid for sowing, shall be equal to the intervention price valid for such products on importation and increased by 55 %, minus the cif import price applicable to the consignment in question. However, that duty may not exceed the rate of duty in the Common Customs Tariff.2. For the purposes of calculating the import charge referred to in paragraph 2 representative cif import prices shall be established for the products referred to in that paragraph.Such representative cif import prices shall be established on a regular basis.3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23.The detailed rules shall in particular specify:(a) the minimum requirements for high quality common wheat,(b) the price quotations to be taken into consideration,(c) the possibility, where appropriate in specific cases, of giving operators the opportunity of knowing the charge applicable before the arrival of the consignments concerned."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 May 2003.For the CouncilThe PresidentG. Drys(1) Not yet published in the Official Journal.(2) 8 April 2003 (not yet published in the Official Journal).(3) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 1).(4) OJ L 95, 11.4.2003, p. 36.(5) OJ L 95, 11.4.2003, p. 40.